OPINION — AG — ** COUNTY TREASURER — TAXES — PROTEST — TAXPAYER ** (1) PURSUANT TO 68 O.S. 2467 [68-2467], A COUNTY TREASURER IS OBLIGATED TO HOLD APART FROM OTHER TAXES COLLECTED BY HIM OR HER ONLY THE SPECIFIED PORTION OF THE TAXES PAID WHICH IS THE SUBJECT OF A TAX PROTEST. (2) A COUNTY TREASURER IS NOT REQUIRED BY 68 O.S. 2467 [68-2467] TO HOLD APART ANY OF THE PROTESTED PORTION OF A TAX FROM THE FIRST PAYMENT WHICH IS DUE AND PAYABLE ON OR BEFORE JANUARY 1 IF THE AMOUNT DUE AND PAYABLE ON APRIL 1 (THE SECOND PAYMENT DATE) IS GREATER THAN THE PROTESTED PORTION. (3) THE STATE BOARD OF EQUALIZATION HAS THE POWER TO ORDER THE OKLAHOMA TAX COMMISSION TO UTILIZE A PARTICULAR METHODOLOGY IN ITS ASSESSMENT OF RAILROADS AND PUBLIC SERVICE CORPORATIONS FOR AD VALOREM TAXATION PURPOSES. (UTILITIES, DELINQUENT, RECEIPT, CERTIFICATE, SEQUESTERING, INSTALLMENT, TAXES) CITE: O.S. 12664, 68 O.S. 2467 [68-2467], 68 O.S. 24303 [68-24303] 68 O.S. 2443 [68-2443], 68 O.S. 2454 [68-2454] [68-2454], 68 O.S. 2455 [68-2455] (JOHN D. ROTHMAN)